UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-52904 CUSIP NUMBER 049838 10 5 (Check one): x Form10-K o Form20-F o Form11-K o Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: MARCH 31, 2009 o Transition Report on Form10-K o Transition Report on Form20-F oTransition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: PART I— REGISTRANT INFORMATION ATTITUDE DRINKS INCORPORATED Full Name of Registrant Former
